department of the treasury internal_revenue_service washington d c contact person telephone number identification_number release number release date se te eo ra t2 date ein uil legend a m x facts this is in response to a ruling_request dated date submitted on the taxpayer’s behalf concerning the federal_income_tax treatment of a proposed transaction the taxpayer is an employee_benefits trust exempt under sec_501 trust the trust has requested rulings on the tax_benefit_rule sec_4976 and tax-exempt status under sec_501 trust was established in to provide funding for certain welfare benefits for the active employees of a these active employee_benefits included medical benefits under a’s self-funded medical plan as of date the trust was amended and restated to include funding for retiree medical and life_insurance benefits for employees from through a made contributions to the trust totaling approximately dollar_figure----- --------to fund the retiree benefits of which dollar_figure-------was deducted on a’s federal_income_tax returns effective date a converted its self-funded medical plan to an insured medical plan no additional contributions were made to the trust by a after after date benefits paid_by the trust on behalf of retirees consisted of only retiree medical insurance premiums during the period from to retiree contributions to the trust totaled approximately dollar_figure------ during the period from to the trust made benefit payments and paid administrative expenses on behalf of retirees in the amount of dollar_figure------ during that time period the trust paid unrelated_business_income_tax in the amount of approximately dollar_figure---- ------- as of date the value of the trust was approximately dollar_figure------- a has decided to terminate the portion of the medical plan relating to retiree medical insurance coverage effective at a future date a’s subsidy of the retiree medical insurance premiums will be reduced from percent to percent effective at a later date the subsidy will be eliminated thereafter no portion of the premiums for retiree medical insurance will be paid through the trust the full amount will be paid_by the retirees direct or indirectly to the insurance_company a would like to amend the trust to reflect termination of the medical plan as described above both before and after the amendment funds in the trust for which no deduction has been taken would only be used to provide benefits that are permissible under code sec_501 to the active employees of a and its subsidiaries the allocation of trust earnings between deducted and nondeducted amounts will be performed on a year by year basis the trust has represented that all deductions allowable under sec_419 and sec_419a were taken rulings requested the proposed amendment to the trust and the use of trust assets attributable to nondeductible_contributions to provide sec_501 benefits to active employees of a and its subsidiaries will not cause a to recognize taxable_income under the tax_benefit_rule the proposed amendment to the trust and the use of trust assets attributable to nondeductible_contributions to provide sec_501 benefits to active employees of a and its subsidiaries will not cause a to incur excise_tax under sec_4976 the proposed amendment to the trust and the use of trust assets attributable to nondeductible_contributions to provide sec_501 benefits to active employees of a and its subsidiaries will not adversely affect its tax-exempt status under sec_501 law and analysis sec_61 of the internal_revenue_code provides that unless otherwise excepted gross_income includes all income from whatever source derived code sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year’s income when a fundamentally_inconsistent_event has occurred the exclusionary part is currently codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank v commissioner and united_states v bliss dairy inc 460_us_370 its purpose is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based even if there is no actual recovery_of funds id pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir sec_419 and sec_419a limit the deductibility of employer contributions to a welfare_benefit_fund under sec_419 the employer’s deduction for contributions to a welfare_benefit_fund for a taxable_year is generally limited to an amount necessary to provide benefits for that year qualified_direct_cost plus an addition to a qualified_asset_account up to an account limit as set forth in sec_419a minus the fund’s after-tax_income a fund’s qualified_asset_account consists of any assets set_aside to provide for the payment of disability benefits medical benefits supplemental_unemployment_compensation_benefits or severance_pay benefits or life_insurance benefits under sec_419a the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of the taxable_year and administrative costs with respect to those claims sec_419a provides that the account limit for any taxable_year may also include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis as necessary for a post-retirement medical benefits to be provided to covered employees or b post-retirement life_insurance benefits to be provided to covered employees sec_419 of the code defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 of the code contributions to a welfare_benefit_fund are deductible when paid but only if they are otherwise deductible and only to the extent allowable under sec_419 and sec_419a those sections impose strict limits on the amount of tax-deductible prefunding permitted for contributions to a welfare_benefit_fund the deduction limitations imposed by sec_419 and sec_419a apply to contributions paid_or_accrued with respect to a welfare_benefit_fund after date prior to that date deductions for contributions paid to a welfare_benefit_fund were governed by sec_162 see sec_1_162-10 and sec_1 10t of the income_tax regulations sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 of the code describes a voluntary employees' beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net earning inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 of the income_tax regulations provides the payment of medical insurance premiums for active employees is a permissible benefit sec_1_501_c_9_-4 of the income_tax regulations provides that no part of the net_earnings of an employees' association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_1_501_c_9_-4 of the income_tax regulations provides that private_inurement will not occur if any assets remaining in the veba after the satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits permitted under a veba the benefits must not be discriminatory in favor of officers shareholders or highly compensated employees sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year with respect to ruling_request a represents that the assets to be used to provide benefits to active employees of a and its subsidiaries are funds for which no deduction has been taken under sec_419a generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based in this case the transfer of amounts attributable to contributions including earnings that were not deductible under sec_419 is not inconsistent with any deductions taken in prior years under sec_419 accordingly there is no tax_benefit and the application of the tax_benefit_rule will not result in gross_income to a with respect to ruling_request a has requested a ruling that termination of its medical plan and its proposed use of assets for which no deduction has been taken to provide benefits to active employees will not constitute a disqualified_benefit providing an impermissible reversion of assets a was established to provide retiree medical and life_insurance benefits and is a welfare_benefit_fund within the meaning of sec_419 a is a welfare_benefit_fund as defined in sec_419 because it is described in sec_501 of the code and provides welfare benefits to employees of taxpayer consequently the deductibility of any contributions made to a after the effective date of sec_419 is governed by sec_419 of the code and any reversion to the benefit of the taxpayer of any portion of a attributable to those contributions is subject_to the excise_tax under sec_4976 in this case only amounts attributable to contributions to a that were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code will be applied to other_benefits accordingly there is no disqualified_benefit within the meaning of sec_4976 of the code with respect to ruling_request a represents that the trust will continue to provide permissible benefits i e the payment of medical insurance premiums for active employees accordingly the proposed amendment to the trust and the proposed use of trust assets will not result in prohibited inurement or otherwise affect the exempt status of trust under sec_501 rulings nondeductible_contributions to provide sec_501 benefits to active employees of the proposed amendment to the trust and the use of trust assets attributable to the proposed amendment to the trust and the use of trust assets attributable to the proposed amendment to the trust and the use of trust assets attributable to a and its subsidiaries will not cause a to recognize taxable_income under the tax_benefit_rule nondeductible_contributions to provide sec_501 benefits to active employees of a and its subsidiaries will not cause a to incur excise_tax under sec_4976 nondeductible_contributions to provide sec_501 benefits to active employees of a and its subsidiaries will not adversely affect its tax-exempt status under sec_501 this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
